DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 5/3/2022.  Claims 1 and 8 have been amended.  It has been noted that status identifier of “Currently Amended” in claim 9 is inconsistent with the claim body.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Beczak reference has been withdrawn in view of applicant’s amendment and remarks.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Lervick on 5/6/2022.
The application has been amended as follows: 
In claim 2, line 2, delete “the front” and replace with --outer surface--.
In claim 3, line 2, delete “substantially linear in the region” and replace with --a linear region--.
In claim 5, line 2, delete “the front” and replace with --outer surface--.
In claim 6, line 1, delete “substantially”.
In claim 8, line 12, delete “to the abdominal panel” and replace with --on an anterior surface of the abdominal panel--.
In claim 9, line 2, delete “the front” and replace with --outer surface--.
In claim 11, line 2, delete “substantially linear and the predetermined level of flexibility of the abdominal panel causes this portion to be substantially rigid, thereby insuring” and replace with --liner such that the linear region insures--.
In claim 12, line 2, delete “the front” and replace with --outer surface--.

The following changes to the drawings and specification have been approved by the examiner and agreed upon by applicant: paragraph 0013 in the originally-filed specification describes sliding disc 33 will be amended to be sliding disc 35 and the drawings will be amended to include a containing clip 47 described in paragraph 0019 in the originally-filed specification.   
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither renders obvious an adjustment mechanism coupled to the outer surface of the abdominal panel and further coupled to the attachment disc, in combination with all other features recited in the claim.
Regarding dependent claims 2-7, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 8, the art of record when considered alone or in combination neither renders obvious a tightening mechanism coupled on the anterior surface of the abdominal panel and cooperating with the pair of attachment mechanism, in combination with all other features recited in the claim.
Regarding dependent claims 9-12, they are allowed due to their dependencies on independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houswerth of U.S. Patent No. 5,135,47 discloses a cruciform anterior spinal hyperextension orthosis, Figure 1 illustrates abdominal panel (20, crossbar) and two lateral extensions (24, 32) each has a slot (26, 34).  Houswerth does not disclose an adjustment mechanism coupled to the outer surface of the abdominal panel (20).
Heinz of U.S. Patent No. 6,190,343 discloses a cruciform anterior spinal hyperextension orthosis, Figure 1 illustrates abdominal panel (63) and two lateral extensions (65, 68) each has a slot receiving an attachment (92, 94).  Houswerth does not disclose an adjustment mechanism coupled on an anterior surface of the abdominal panel (20).
Hendricks of U.S. Patent No. 6,790,191 discloses a hyperextension back brace, Figures 1-2 illustrate abdominal panel (18, 20) and opposing extensions (32, 32) each has a slot (38) receiving an attachment (92, 94).  Hendricks does not disclose an adjustment mechanism coupled on an anterior surface of the abdominal panel (18, 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786